Remarks
Claims 21-40 are pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,030,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent include all subject matter in the application as well as additional subject matter.  For example, claim 1 of the patent includes every step of claim 21 of the instant application, but also includes additional subject matter, such as performing a loss report, obtaining an account loss report request, and the like.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the additional subject matter of claim 1 of the patent based 
All claims in the instant application are found in the patent.  Since the patent is the parent of the instant application, no further discussion is necessary, since Applicant amended the claims to be similar and, therefore, fully understands which claims include similar subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 35 includes one or more memory devices “storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising...”.  It is unclear if all steps are required here, since the claim only states that instructions are provided to perform “one or more operations” but then the claim includes multiple operations.  Furthermore, it is unclear how a single instruction could possibly perform all of this.  This appears to be impossible, since the instant application 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26-31, 33-38, and 40 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Adsule (U.S. Patent Application Publication 2015/0095984).
Regarding Claim 21,
Adsule discloses a method comprising:

Generating an operation code for the account (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; unlock password is specific for this device and account, for example);
Receiving a login request to the account at the network server from a client terminal during the period of time, the login request comprising the operation code (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; login request could be unlock request with the unlock password or a user action, both of which would comprise an operation code, as examples);
Determining, at the network server, that the operation code meets a preset condition associated with the account, wherein the preset condition is defined by a user of the account (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; authenticating the unlock password, use of a time period (e.g., 10 minutes, as per paragraph 49) during which an unlock request will be allowed, after which it will be denied, as examples);

Logging into the account with the predetermined access right on the network server during the period of time (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 31, 33-35, 41-43, 49, 67, and associated figures; logging into and using account, for example).  
Regarding Claim 28,
Claim 28 is a medium claim that corresponds to method claim 21 and is rejected for the same reasons.  
Regarding Claim 35,
Claim 35 is a system claim that corresponds to method claim 21 and is rejected for the same reasons.  Claim 34 additionally includes the following:
One or more computers; and
One or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-
These are met by Adsule (Exemplary Citations: for example, Figures 4 and 5 and associated written description).  
Regarding Claim 22,
Adsule discloses that the plurality of access rights include a right to unsuspend account and a right to check account (Exemplary Citations: for example, Abstract, Paragraphs 17, 21, 33, 40, 54, 66, and associated figures).  
Regarding Claim 29,
Claim 29 is a medium claim that corresponds to method claim 22 and is rejected for the same reasons.  
Regarding Claim 36,
Claim 36 is a system claim that corresponds to method claim 22 and is rejected for the same reasons.  
Regarding Claim 23,
Adsule discloses that the preset condition comprises at least one of the operation code being in a preset operation code table or a number of times the operation code being used is within a preset threshold (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; the unlock password is stored for comparison to the unlock password entered by the user, for example).  
Regarding Claim 30,

Regarding Claim 37,
Claim 37 is a system claim that corresponds to method claim 23 and is rejected for the same reasons.  
Regarding Claim 24,
Adsule discloses generating account login information for the account, the account login information including the predetermined access right (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; unlocking account and performing user action, such as changing user password, for example); and
Providing the account login information to the client terminal (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures).  
Regarding Claim 31,
Claim 31 is a medium claim that corresponds to method claim 24 and is rejected for the same reasons.  
Regarding Claim 38,
Claim 38 is a system claim that corresponds to method claim 24 and is rejected for the same reasons.  
Regarding Claim 26,

Sending the operation code to the user contact address (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; SMS to mobile phone, for example).  
Regarding Claim 33,
Claim 33 is a medium claim that corresponds to method claim 26 and is rejected for the same reasons.  
Regarding Claim 40,
Claim 40 is a system claim that corresponds to method claim 26 and is rejected for the same reasons.  
Regarding Claim 27,
Adsule discloses that the user contact address comprises at least one of a user mobile phone number, a user email address, or a user instant messaging account (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; as just described, for example).  
Regarding Claim 34,
Claim 34 is a medium claim that corresponds to method claim 27 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26, 27, 30, 31, 33, 34, 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Adsule in view of Nick (U.S. Patent Application Publication 2012/0257759).
Regarding Claim 23,
Adsule discloses that the preset condition comprises at least one of the operation code being in a preset operation code table or a number of times the operation code being used is within a preset threshold (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; the unlock password is stored for comparison to the unlock password entered by the user, for example).  
Nick also discloses that the preset condition comprises at least one of the operation code being in a preset operation code table or a number of times the operation code being used is within a preset threshold (Exemplary Citations: for example, Paragraphs 11, 18, 21-23, 26, 33-35, 46, 62, 68, 69, 82-85, and associated figures; setting and checking a usage period for each one-time recovery credential, including “a particular number of times the recovery key can be decrypted using the one-time 
Regarding Claim 30,
Claim 30 is a medium claim that corresponds to method claim 23 and is rejected for the same reasons.  
Regarding Claim 37,

Regarding Claim 24,
Adsule discloses generating account login information for the account, the account login information including the predetermined access right (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; unlocking account and performing user action, such as changing user password, for example); and
Providing the account login information to the client terminal (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures).  
Nick also discloses generating account login information for the account, the account login information including the predetermined access right (Exemplary Citations: for example, Abstract, Paragraphs 11, 18, 21-23, 26, 33-35, 46, 62, 68, 69, 82-85, and associated figures; allowing access based on and/or to one-time recovery credentials, for example); and
Providing the account login information to the client terminal (Exemplary Citations: for example, Abstract, Paragraphs 11, 18, 21-23, 26, 33-35, 46, 62, 68, 69, 82-85, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, 
Regarding Claim 31,
Claim 31 is a medium claim that corresponds to method claim 24 and is rejected for the same reasons.  
Regarding Claim 38,
Claim 38 is a system claim that corresponds to method claim 24 and is rejected for the same reasons.  
Regarding Claim 26,
Adsule discloses obtaining a user contact address associated with the account (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; determining mobile phone to which to send an SMS, for example); and
Sending the operation code to the user contact address (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; SMS to mobile phone, for example).  
Nick also discloses obtaining a user contact address associated with the account (Exemplary Citations: for example, Abstract, Paragraphs 
Sending the operation code to the user contact address (Exemplary Citations: for example, Abstract, Paragraphs 11, 18, 21-23, 26, 27, 33-35, 46, 62, 68, 69, 82-85, and associated figures; giving credential during phone call, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the multi-use one-time recovery credential recovery techniques of Nick into the account control system of Adsule in order to better secure user data by encrypting such data and only providing access upon proper authentication, to allow a user a set usage period for each unlock/recovery that needs to be performed, thus being more user friendly, and/or to allow for additional intermediate layers of authentication, ensuring that the user is actually the user.  
Regarding Claim 33,
Claim 33 is a medium claim that corresponds to method claim 26 and is rejected for the same reasons.  
Regarding Claim 40,
Claim 40 is a system claim that corresponds to method claim 26 and is rejected for the same reasons.  
Regarding Claim 27,

Nick discloses that the user contact address comprises at least one of a user mobile phone number, a user email address, or a user instant messaging account (Exemplary Citations: for example, Abstract, Paragraphs 11, 18, 21-23, 26, 27, 33-35, 46, 62, 68, 69, 82-85, and associated figures; as just described, for example).  
Regarding Claim 34,
Claim 34 is a medium claim that corresponds to method claim 27 and is rejected for the same reasons.  

Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Adsule in view of Nick and DeSoto (U.S. Patent Application Publication 2013/0219479).
Regarding Claim 25,
Adsule discloses that the operation code is generated according to the account name (Exemplary Citations: for example, Abstract, Paragraphs 25-29, 33-35, 41-43, 49, 67, and associated figures; unlock password is specific for this device and account, for example);

Nick also discloses that the operation code is generated according to the account name (Exemplary Citations: for example, Abstract, Paragraphs 20-24, 46, 51, 53, 54, 57-60, 77-79, and associated figures; generating recovery credential using device ID, key ID, etc., as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the multi-use one-time recovery credential recovery techniques of Nick into the account control system of Adsule in order to better secure user data by encrypting such data and only providing access upon proper authentication, to allow a user a set usage period for each unlock/recovery that needs to be performed, thus being more user friendly, and/or to allow for additional intermediate layers of authentication, ensuring that the user is actually the user.  
DeSoto, however, discloses that the operation code is generated according to the account name, and wherein the operation code includes a bar code or a QR code (Exemplary Citations: for example, Abstract, Paragraphs 12-15, 19, 23-30, 32-35, 37, 39-43, 45-52, 60, 61, and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the QR authentication techniques of DeSoto into the account control system of Adsule as 
Regarding Claim 32,
Claim 32 is a medium claim that corresponds to method claim 25 and is rejected for the same reasons.  
Regarding Claim 39,
Claim 39 is a system claim that corresponds to method claim 25 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432